Citation Nr: 1026609	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-37 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, in which the RO denied the Veteran's claim for service 
connection for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in December 2009.  A transcript of the 
hearing has been associated with the Veteran's claims file.  

The Board acknowledges that following certification of the 
Veteran's appeal to the Board, the Veteran submitted additional 
evidence, which was received by the Board at the December 2009 
hearing.  The Board notes, however, that the Veteran waived 
initial consideration of this evidence in writing and requested 
that the Board review the newly submitted evidence in the first 
instance.  There is thus no need for the Board to remand for 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(2009).


FINDING OF FACT

Hearing loss was not demonstrated in service or within one year 
of separation from service; current hearing loss is not 
attributable to military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision has been 
accomplished.  

In this respect, through January 2003 and September 2004 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample opportunity 
to submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the January 2003 and September 2004 
notice letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2003 and 
September 2004 notice letters.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until after 
the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Board 
does not now have such issues before it.  Consequently, a remand 
for additional notification on these questions is not necessary.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim on appeal.  The Veteran was given VA 
examination in November 2004; report of that examination is of 
record.  In that connection, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case is 
adequate, as it is predicated on consideration of all of the 
pertinent evidence of record, to include the statements of the 
Veteran and his representative, and documents that the examiner 
conducted full audiological examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the claim on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical 
treatment have been associated with the file.  The Veteran has 
further been given the opportunity to submit evidence; he and his 
representative have provided written argument in support of his 
claim, and the Veteran has testified before the undersigned 
Veterans Law Judge.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not indicate, 
existing records pertinent to the claim on appeal that need to be 
obtained.  Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  If an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent or more during the one-year period following 
a Veteran's separation from active service, the condition may be 
presumed to have been incurred in service, notwithstanding that 
there is no in-service record of the disorder.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  The Court, in Hensley v. Brown, 5 Vet. App. 155 
(1993), indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the Veteran's in-service exposure to 
loud noise and his current disability.  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

Here, the Veteran contends that his hearing loss began during his 
period of active service.  First, the Board notes that VA 
audiology examination conducted in November 2004 shows a current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. § 
3.385.  The Veteran served on active duty from February 1969 to 
February 1970.  His DD Form 214 indicates that his military 
occupational specialty was as a light weapons infantryman.  The 
Veteran has further submitted pictures of himself holding various 
weapons, including a shoulder-fired weapon, and has stated on 
multiple occasions that he was exposed to noise during service 
from firearms, tanks, and helicopters.  Based on this evidence, 
the Board concedes the Veteran's exposure to acoustic trauma 
while on active duty.  

Relevant medical evidence consists of the Veteran's service 
treatment records as well as records of his post-service 
treatment at the VA Tennessee Valley Healthcare System and report 
of VA audiological examination conducted in November 2004.  
Review of the Veteran's service treatment records reflects that 
in February 1968, at his entry onto active duty, audiological 
testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
5 (15)
10 (15)
LEFT
0 (15)
0 (10)
5 (15)
10 (20)
25 (30)

(NOTE: Prior to November 1967, and in some instances thereafter, 
audiometric results were reported in standards set forth by the 
American Standards Association (ASA).  Those figures are on the 
left of each column and are not in parentheses.  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  In this case, the 
report of examination in February 1968 specifically noted that 
ASA standards were used.)

At the time of his separation from active duty, the Veteran's 
January 1970 report of medical examination (measured in ISO 
units) revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
--
15
LEFT
10
5
10
--
15

The Veteran did not complain of and was not treated for any 
problems with his hearing while in service.  

Post-service medical records reflect that the Veteran has 
received ongoing treatment from the VA Tennessee Valley 
Healthcare System for complaints relating to his ears and 
hearing.  The record reflects that he was first seen in July 2003 
for complaints of decreased hearing and ringing in his ears.  At 
an audiology appointment in October 2004, the Veteran complained 
of a history of bilateral hearing loss and tinnitus and mentioned 
that he had been exposed to noise in service.  The Veteran was 
diagnosed with bilateral hearing loss and was provided hearing 
aids, although no indication was made as to the etiology of the 
disability.

The record also contains report from a November 2004 VA 
audiological examination.  That report reflects that the VA 
audiologist reviewed the Veteran's claims file and conducted 
audiometric testing, which revealed bilateral hearing loss under 
38 C.F.R § 3.385.  The examiner noted the Veteran's contention 
that he had been exposed to noise from gunfire and aircraft 
during service and had a "gradual onset" of hearing loss that 
began during his active service.  The examiner diagnosed the 
Veteran with sensorineural hearing loss bilaterally.  
Acknowledging the Veteran's reported exposure to noise while in 
service, the examiner nevertheless concluded that it was not at 
least as likely as not that his current hearing loss resulted 
from the acoustic trauma he suffered in service.  She based her 
opinion on the Veteran's normal audiogram results at the time of 
his separation from service, noting that although his current 
hearing loss was "possibly consistent with noise exposure," the 
fact that his hearing was normal at the time he left service made 
it "unlikely" that any in-service acoustic trauma was the cause 
of his current hearing loss.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in December 2009.  At that hearing, the Veteran 
stated that he was exposed to acoustic trauma in service in the 
form of shoulder-fired weapons, as well as from gun and mortar 
fire and aircraft engines.  After separation from service, the 
Veteran stated that he worked in factory maintenance, a job which 
he said did not often expose him to loud noise and for which he 
used hearing protection.  He stated further that he was told that 
he had "moderate hearing loss" when he first began working 
following his separation from active duty, although records of 
any such examination are unavailable.  The Veteran also testified 
that his wife first noticed that he was having trouble hearing 
when he returned from active duty.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
of service connection hearing loss.  The Board concedes that VA 
examination confirms that the Veteran currently suffers from 
bilateral hearing loss.  The Board concludes, however, that the 
greater weight of the evidence is against the claim.  Here, even 
conceding the Veteran's exposure to noise while in service, the 
November 2004 VA examiner found no link between any current 
disability and military service.  Additionally, there is no 
medical evidence suggesting that sensorineural hearing loss 
became manifest to a compensable degree within a year of the 
Veteran's separation from qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309.  Noting that the Veteran's separation 
audiological examination documented normal hearing for VA 
purposes, the November 2004 VA audiologist gave as her medical 
opinion that it was not at least as likely as not that any 
current hearing loss was related to the Veteran's military 
service.  In so concluding, the examiner specifically considered 
the Veteran's contention that his in-service noise exposure led 
to his hearing loss.

Furthermore, the Board finds persuasive the absence of medical 
evidence to support a finding of a nexus between the Veteran's 
service and his current bilateral hearing loss.  In that 
connection, the Board notes that the medical opinion submitted by 
the November 2004 VA examiner acknowledged the possibility that 
hearing loss such as the Veteran's could be "possibly 
consistent" with noise exposure but nonetheless concluded that 
it was "unlikely" that the Veteran's current hearing loss was 
in fact due to in-service exposure to acoustic trauma.  There is 
simply no medical evidence in the record supporting a finding of 
an etiological relationship between the Veteran's time in 
service, including his exposure to acoustic trauma, and his 
current bilateral hearing loss.  The Board further acknowledges 
that the Veteran's representative has contended that the 
Veteran's separation audiological examination showed a decrease 
in hearing acuity when compared with his entrance examination.  
However, as noted above, the Veteran's entrance audiogram was 
measured in ASA units; when converted to ISO units, the Veteran's 
entrance audiogram shows that his hearing thresholds were in fact 
worse at that time than at his separation from active duty.  

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and that his current hearing loss was caused by the in-
service noise exposure.  In this regard, the Board notes, first, 
that it does not question that the Veteran was exposed to 
acoustic trauma in service.  Nor does the Board question that he 
presently suffers from bilateral hearing loss.  However, in order 
for the Veteran's claim to be granted, the record must contain 
persuasive evidence linking the present disorder to service.  
Here, the medical evidence does not lead to a conclusion of 
service connection for hearing loss.  The Board has considered 
the Veteran's contention that his claimed hearing loss resulted 
from his time in service, and particularly to the acoustic trauma 
to which he was exposed while on active duty.  The Veteran, 
however, has not demonstrated that he has any medical expertise 
to make such an opinion.  The Board notes that although the 
Veteran is competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disability.  As a 
layperson without the appropriate medical training and expertise, 
the Veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  As for 
his statements that he has had hearing loss since service, the 
audiologist specifically noted that the Veteran's hearing acuity 
was normal at separation, which directly refutes the Veteran's 
statement regarding onset.  The Board therefore finds that the 
medical evidence, especially the audiogram conducted at 
separation, leads to the conclusion that the Veteran's statements 
about onset during service are not credible.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the Veteran's claim 
for service connection for hearing loss, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


